 

Exhibit 10.7.2

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of August 30, 2019 (the “Execution Date”), by and between
Hilltop Holdings Inc. (“Company”), on behalf of itself and all of its
subsidiaries (collectively, “Employer”), and William B. Furr (“Executive”). Each
initially capitalized term used, but not otherwise defined herein, shall have
the meanings assigned to it in the Employment Agreement (hereinafter defined).

 

RECITALS:

 

WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated as of September 1, 2016 (the “Employment Agreement”); and

 

WHEREAS, Company and Executive desire to amend and supplement the Employment
Agreement to the extent provided in this Amendment.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.Amendments and Supplements to the Employment Agreement.

 

(a)Section 3(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(a)Base Salary. Employer shall pay Executive an annual base salary of Four
Hundred Eighty-Five Thousand Dollars ($485,000). Such salary shall be paid in
accordance with the payroll practices of the Company, less applicable
withholding and salary deductions. Base salary shall be reviewed at least
annually by the Company, but may not be reduced.”

 

(b)Section 3(b) of the Employment Agreement is hereby deleted in its entirety.

 

(c)Section 3(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(c)Annual Incentive Bonus. Executive shall be eligible to participate in an
annual incentive bonus program adopted by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the
“Board”), or whomever is delegated such authority by the Board (the “Incentive
Bonus”). The Incentive Bonus shall not be based upon performance criteria that
would encourage Executive to take any unnecessary and excessive risks that
threaten the value of Employer, and Employer expressly discourages Executive
from taking such risks. Subject to the terms of the annual incentive bonus
program, any bonus payable under this Section 3(c) shall be paid on or before
March 15 of the year following the year for which the bonus is payable.”

 



 

 

 

(d)Section 3(d) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(d)Long-Term Incentive Awards. Executive shall be eligible to participate in
any long-term incentive award programs adopted by the Compensation Committee, or
whomever is delegated such authority by the Board (an “LTIP Award”). An LTIP
Award shall be subject to the terms and conditions of the applicable long-term
incentive award program and an award agreement between Executive and Employer.
An LTIP Award shall not be based upon performance criteria that would encourage
Executive to take any unnecessary and excessive risks that threaten the value of
Employer, and Employer expressly discourages Executive from taking such risks.
Executive agrees to execute any documents requested by Employer in connection
with the grant of any LTIP Award pursuant to this Section 3(d). Notwithstanding
anything in this Agreement to contrary, the Hilltop Holdings Inc. 2012 Equity
Incentive Plan or any new or successor plan, as such plans are amended, modified
or supplemented from time to time, and the award agreements evidencing the
grants provided for in this Section 3(d) shall control and govern.”

 

(e)Section 3(f) of the Employment Agreement is hereby deleted in its entirety.

 

(f)Section 4 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“4.Term of Agreement. This Agreement shall become effective and binding
immediately upon its execution and shall remain in effect until August 31, 2022
(the “Term Date”). Unless Employer and Executive agree in writing to extend the
term of this Agreement at any time on or before the Term Date, this Agreement
shall expire on the Term Date.”

 

(g)Sections 5(a)(ii)(B) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(B)a cash amount equal to one (1) times the sum of (1) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (2) an amount equal to the Incentive Bonus paid to Executive in
respect of the calendar year immediately preceding the year of the Termination
of Employment, payable in a lump-sum payment within sixty (60) days of the
effective date of such Termination of Employment.”

 

(h)Section 6(a)(ii) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(ii)a cash amount equal to two (2) times the sum of (A) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (B) an amount equal to the Incentive Bonus paid to Executive in
respect of the calendar year immediately preceding the year of the Termination
of Employment, payable in a lump-sum payment within sixty (60) days of the
effective date of such Termination of Employment (or, if later, the effective
date of the Change in Control).”

 



2

 

 

(i)Section 12 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“12.Notice. Any notice or communication required or permitted to be given to the
parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may have
substituted by notice pursuant to this Section. Any notice given pursuant to
this Section 12 will be effective immediately upon delivery if delivered in
person or three (3) days after mailing deposited in the United States addressed
as set forth below:

 

(a)If to Employer:

 

On or Before December 31, 2019 After December 31, 2019 Hilltop Holdings Inc.
Hilltop Holdings Inc. 2323 Victory Avenue, 14th Floor 6565 Hillcrest Avenue
Dallas, Texas 75219 Dallas, Texas 75225 Attention:  General Counsel Attention:
General Counsel

 

(b)If to Executive:

 

On or Before December 31, 2019 After December 31, 2019 William B. Furr William
B. Furr 2323 Victory Avenue, 14th Floor 6565 Hillcrest Avenue Dallas, Texas
75219 Dallas, Texas 75225”

 

(j)Section 14 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“14.Non-Interference. Executive covenants and agrees that that during the term
of this Agreement, and for a period of twenty-four (24) months following the
earlier of (i) his Termination of Employment or (ii) the termination of this
Agreement, Executive shall not, on behalf of Employee or any third party: (A)
recruit, hire or attempt to recruit or hire other employees of Employer,
directly or by assisting other employees of Employer or others, nor shall
Executive contact or communicate with any other employees of Employer for the
purpose of inducing other employees of Employer to terminate their employment
with Employer and (B) solicit or attempt to solicit business, directly or
indirectly, from the Employer’s clients, customers, borrowers, accountholders,
and policyholders with whom Executive had material contact during employment for
the purpose of selling products or providing services that are competitive with
those sold or provided by Employer. For purposes of this covenant, (X) “Material
contact” exists between Executive and each client, customer, borrower,
accountholder, and policyholder with whom Executive dealt on behalf of Employer,
whose dealings with Employer were coordinated or supervised by Executive, about
whom Executive obtained Proprietary Information in the ordinary course of
business as a result of Executive’s employment with Employer, or who purchased
products or received services from Employer and for which Executive received
compensation, commissions, or earnings during the year prior to the date
Executive ceased employment with Employer, and (Y) “other employees of Employer”
shall refer to employees who are still actively employed by or doing business
with Employer at the time of the attempted recruiting or hiring.”

 



3

 

 

(k)Section 16 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

“16.Non-Disparagement. During the term of this Agreement and after Executive’s
Termination of Employment for any reason, Executive agrees not to, directly or
indirectly, disclose, communicate, or publish any disparaging, negative,
harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever (collectively, “Disparaging Information”), that disparages the
reputation of Employer, its products, services or employees. Executive
acknowledges that in executing this Agreement, he has knowingly, voluntarily,
and intelligently waived any free speech, free association, free press, or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution) rights
to disclose, communicate, or publish Disparaging Information concerning or
related to Employer. Executive further acknowledges and agrees that any breach
or violation of this non-disparagement provision shall entitle Employer to seek
injunctive relief to prevent any future breaches of this provision and/or to sue
Executive under the provisions of this Agreement for the immediate recovery of
any damages caused by such breach. Notwithstanding anything in this Agreement to
the contrary, nothing shall impair any party’s legally protected rights under
the whistleblower provisions of any applicable federal law or regulation,
including under Rule 21F of the Securities Exchange Act of 1934, as amended.”

 

(l)The following sections shall be added to the Employment Agreement:

 

“31.Class Waiver. Executive and Employer hereby waive the right to initiate a
class, collective, or representative action (“Class Waiver”). Any disputes
concerning the validity of the Class Waiver will be decided by a court of
competent jurisdiction, not pursuant to Section 10. In the event a court
determines that the Class Waiver is unenforceable with respect to any claim, the
Class Waiver shall not apply to that claim, which may then only proceed in
court.

 

32.Protection of Trade Secrets. Nothing in this Agreement diminishes or limits
any protection granted by law to trade secrets or relieves Executive of any duty
not to disclose, use, or misappropriate any information that is a trade secret,
for as long as such information remains a trade secret.

 



4

 

 

33.Defend Trade Secrets Act (DTSA) Notice. Under the federal Defend Trade
Secrets Act of 2016, Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; (b) is
made to Executive’s attorney in relation to a lawsuit for retaliation against
Executive for reporting a suspected violation of law; or (c) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. 

 

34.Reports to Government Agencies. Executive understands that nothing in this
Agreement or any other policy or agreement with Employer is intended to or shall
prohibit Executive from reporting possible violations of law or regulation or
providing documents to any governmental agency or entity, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress or any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Executive further understands that Executive is not required to obtain the prior
authorization of Employer or any other person to make any such reports or
disclosures, and that Executive is not required to notify Employer or any other
person that such reports or disclosures have been made.”

 

2.      Equity Sign-On Grant. As soon as administratively practical following
the Execution Date, Executive shall receive a grant of restricted stock units
with respect to the number of shares of the common stock of the Company having a
fair market value on the date of grant equal to Three Hundred Twenty-Five
Thousand Dollars ($325,000) (the “Sign-On Grant”). The Sign-On Grant shall be
subject to the terms and conditions of the Hilltop Holdings Inc. 2012 Equity
Incentive Plan and an award agreement between Executive and Employer, which
terms shall include, without limitation, cliff vesting of the Sign-On Grant on
the third anniversary of the Execution Date, subject to early termination or
forfeiture in accordance with the terms of the award agreement.

 

3.Miscellaneous.

 

(a)       Effect of Amendment. Each of Company and Executive hereby agree and
acknowledge that, except as expressly provided in this Amendment, the Employment
Agreement remains in full force and effect and has not been modified or amended
in any respect, it being the intention of each of Company and Executive that
this Amendment and the Employment Agreement be read, construed and interpreted
as one and the same instrument. To the extent that any conflict exists between
this Amendment and the Employment Agreement, the terms of this Amendment shall
control and govern.

 

(b)       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. For purposes of
determining whether a party has signed this Amendment or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
original signature on a paper document or a facsimile or portable document
format (pdf) copy of such a handwritten original signature shall constitute a
signature, notwithstanding any law relating to or enabling the creation,
execution or delivery of any contract or signature by electronic means.

 



5

 

 

IN WITNESS WHEREOF, each of Company and Executive has executed this Amendment as
of the day and year first above written.

 

COMPANY:   EXECUTIVE:       Hilltop Holdings Inc.                 By: /s/ JEREMY
B. FORD   /s/ WILLIAM B. FURR Name:   Jeremy B. Ford   Name: William B. Furr
Title:     President & Chief Executive Officer    

 



6

 

